SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (Rule 13d-1) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 21)1 MARVEL ENTERTAINMENT, INC. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 57383T103 (CUSIP Number) Michael L. Zuppone, Esq. Paul, Hastings, Janofsky & Walker LLP 75 East 55th Street New York, New York10022 (212) 318-6000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 30, 2007 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box ¨. Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See 13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 57383T103 13D Page 2 of7Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Isaac Perlmutter 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b)ý 3. SEC USE ONLY 4. SOURCE OF FUNDS* PF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIREDPURSUANT TO ITEM 2(d) OR 2(e) ¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 29,195,662 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER 29,195,662 10. SHARED DISPOSITIVE POWER 0 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 29,195,662 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDESCERTAIN SHARES* ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 37.06% 14. TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 57383T103 13D Page3 of7Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Object Trading Corp. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b)ý 3. SEC USE ONLY 4. SOURCE OF FUNDS* OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 14,622,680 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER 14,622,680 10. SHARED DISPOSITIVE POWER 0 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,622,680 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES* ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 18.7% 14. TYPE OF REPORTING PERSON* CO *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 57383T103 13D Page4 of7Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Isaac Perlmutter Trust 01/28/1993 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b)ý 3. SEC USE ONLY 4. SOURCE OF FUNDS* OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 28,539,412 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER 28,539,412 10. SHARED DISPOSITIVE POWER 0 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 28,539,412 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES* ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 36.5% 14. TYPE OF REPORTING PERSON* CO *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 57383T103 13D Page5 of7Pages This Amendment No. 21 to Schedule 13D is being filed on behalf of Isaac Perlmutter, Object Trading Corp., a Florida corporation (“Object Trading”) and the Isaac Perlmutter Trust 01/28/1993 (the “Trust”) to amend and supplement the original Schedule 13D and all Amendments thereto, which were filed with the Securities and Exchange Commission on behalf of (1) Zib, Inc., a Florida corporation (“Zib”); (2) the Trust; (3) Object Trading; (4) the Laura & Isaac Perlmutter Foundation Inc.; (5) Isaac Perlmutter;(6) Biobright Corporation; (7) Classic Heroes, Inc.; and (8) Tangible Media, Inc., with respect to the ownership of common stock of Marvel Entertainment, Inc. (“Marvel”).Mr. Perlmutter, Object Trading and the Trust are together referred to in this Statement as the “Reporting Persons.”This amendment is being filed pursuant to Rule 13d-2 of the General Rules and Regulations under the Securities Exchange Act of 1934, as amended. Item 1. Security of Issuer. Unchanged. Item 2. Identity and Background. Unchanged. Item 3. Source and Amount of Funds or Other Consideration. Unchanged. Item 4. Purpose of Transaction. Unchanged. Item 5. Interest in Securities of the Issuer. Item 5 is hereby amended and restated as follows: (a)As of November 30, 2007, the Reporting Persons (including all executive officers, trustees and directors set forth in Schedule I) may be deemed to beneficially own, to the best of their knowledge, an aggregate of 29,195,662 shares of common stock, par value $0.01 per share (the “Common Stock”), of Marvel, representing approximately 37.06% of the shares of Common Stock that either are currently outstanding or would be outstanding upon the exercise of options held by the Reporting Persons. (b)Mr. Perlmutter may be deemed to possess the sole power to vote and dispose of an aggregate amount of 29,195,662 shares of Common Stock.Mr. Perlmutter owns directly (i) 156,250 currently outstanding shares of Common Stock and (ii) options that are immediately exercisable for 500,000 shares of Common Stock.Indirectly, Mr. Perlmutter may be deemed to beneficially own an additional 28,539,412 shares of Common Stock owned directly or indirectly by the Trust. The Trust directly owns 10,222,087 shares of Common Stock and may be deemed to beneficially own 14,622,680 and 3,694,645 shares of Common Stock owned by Object CUSIP No. 57383T103 13D Page6 of7Pages Trading and Zib respectively.The Trust is the sole stockholder of Object Trading and Zib and may be deemed to possess the sole power to vote and dispose of the 28,539,412 shares of Common Stock described above. Object Trading may be deemed to possess the sole power to vote and dispose of the 14,622,680 shares of Common Stock described above. With regard to each executive officer and director of Object Trading and trustee of the Trust, such individuals have the sole power to vote and dispose of that amount of Common Stock set forth on Schedule I attached hereto. (c)On November 30, 2007, Mr. Perlmutter transferred 1,975,000 shares of Common Stock to the Trust. This transfer was reported by the Reporting Persons on a Form 4 filed with the Securities and Exchange Commission on November 30, 2007. (d)Not applicable. (e)Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of Issuer. Unchanged. Item 7. Material to be Filed as Exhibits. None. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:December 5, 2007 /s/ Benjamin Dean, attorney-in-fact for Isaac Perlmutter Isaac Perlmutter Dated:December 5, 2007 OBJECT TRADING CORP. By: /s/ Benjamin Dean Name: Benjamin Dean Title: attorney-in-fact for Object Trading Corp. CUSIP No. 57383T103 13D Page7 of7Pages Dated:December 5, 2007 ISAAC PERLMUTTER TRUST 01/28/1993 By: /s/ Benjamin Dean Name: Benjamin Dean Title: attorney-in-fact for Isaac Perlmutter Trust SCHEDULE I EXECUTIVE OFFICERS, TRUSTEES AND DIRECTORS The name and present principal occupation or employment of each of the executive officers and directors of Object Trading and each Trustee of the Trust are set forth below. Object Trading Corp. Name and Positions Held Present Principal Occupation orEmployment Business Address Marvel Ownership Isaac Perlmutter President and soleDirector Chief Executive Officer ofMarvel P.O. Box 1028 Lake Worth, FL 33460 29,195,662 Isaac Perlmutter Trust 01/28/1993 Name and Positions Held Present Principal Occupation orEmployment Business Address Marvel Ownership Isaac Perlmutter Trustee Chief Executive Officer of Marvel P.O. Box 1028 Lake Worth, FL 33460 29,195,662 Laura Perlmutter Trustee Investor P.O. Box 1028 Lake Worth, FL 33460 0
